Duckworth, Justice.
1. The evidence introduced by the petitioner did not prove the material allegations of the petition. The court did not err in rendering the judgment of nonsuit. Pace v. Harris, 97 Ga. 357 (24 S. E. 445); Ritter v. Fagin, 119 Ga. 848 (47 S. E. 188); Mizell v. Satilla Turpentine Co., 140 Ga. 46 (78 S. E. 335); Tarvin v. Rome Cooperage Co., 143 Ga. 596 (3) (85 S. E. 755).
2. The court did not ex-r in refusing to allow the petitioner to testify that he left the continental United States on March 14, 1942, and arrived on Ascension Islands oxx March 30, 1942, and did not receive any mail until July, 1942, it not appearing that such testimony was relevant to any issue in the case.
3. There is no merit in the exception to the court’s ruling excluding testimony of a witness relating the reason why he signed the purchase contract, this same witness having testified elsewhere without objection that he signed the contract because his son had no credit rating and he was requested to sign the coxxtract as surety.

Judgment affirmed.


All the Justices concur.

Edge & Gregory and James Maddox, for plaintiff.
Matthews, Owens & Maddox, for defendant.